Citation Nr: 9900326	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  94- 24 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for residuals of a gunshot wound of the right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1968.

This case returns to the Board of Veterans Appeals (Board) 
from a remand dated in April 1997.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from a decision dated in September 1993, by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that his service-
connected shoulder disability warrants a compensable 
disability evaluation.  He argues that he is experiencing 
difficulty with lifting and sudden movements to the right 
side and that his right arm is weaker than the left due to 
the weakness in the right shoulder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence is in favor of 
a 20 percent disability evaluation for residuals of the 
gunshot wound of the right shoulder.


FINDING OF FACT

The appellants residuals of a gunshot wound to the right 
shoulder are manifested by a through and through gunshot 
wound to the right deltoid muscle, occasional numbness, 
residual pain and slight limitation of shoulder motion and 
are productive of a moderate muscle disability.


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for 
residuals of a gunshot wound of the right shoulder are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.56, Diagnostic Code 5303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellants claim for an 
increased disability evaluation for residuals of a gunshot 
wound of the right shoulder is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).

Background

In September 1993, the RO granted service connection for 
wound, right shoulder, and assigned a noncompensable 
disability evaluation effective from July 15th, 1993.  The 
rating board noted that the service medical records indicated 
that the appellant sustained a through and through gunshot 
wound to his right shoulder while he was serving in Vietnam.  
A residual scar with no additional abnormalities was noted on 
service separation examination.  On VA examination in August 
1993, there were no complaints or findings with regard to the 
right shoulder wound.

VA outpatient treatment reports dated in January 1994 noted 
that the appellant was seen in the Neurology Clinic for 
complaints of chronic right shoulder pain.  The appellant 
denied any numbness or weakness and indicated that the pain 
in his right shoulder was sharp and intermittent in nature 
and that he had good results from a local steroid injection 
in November 1993.  On physical examination his motor strength 
in the right shoulder was 5/5.  There was some pain reported 
when the right upper extremity was placed behind the back or 
abducted against force.  Sensation was intact and reflexes 
were 2+ throughout.  The impression was chronic right 
shoulder pain, status post gunshot wound, well managed 
currently.

In May 1998, VA examinations were conducted.  The appellant 
reported that he experienced numbness in the right shoulder 
sometimes.  He further noted that weather affected his 
shoulder and that while his shoulder did not bother him at 
work it did bother him when using the weedeater in his yard.  
On examination there was a 2 cm. scar in the apex of the 
right shoulder, considered to be the entrance wound, and a 6 
cm. scar over the mid-portion of the right scapula which was 
considered to be the exit wound.  Both scars were smooth and 
were not painful, inflamed, or ulcerated.  The examiner 
commented that the scars did not cause any limitation of 
motion.  There was no evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement.  Range of motion 
was right forward flexion to 162 degrees, left to 165 
degrees, right abduction to 161 degrees, left to 166 degrees, 
right external rotation to 78 degrees, left to 81 degrees and 
right internal rotation to 80 degrees and left to 83 degrees.  
No neurological abnormalities, other than a modest decrease 
in sensation around the wound sites were noted.  The 
diagnosis was post-traumatic shrapnel wound of the right 
shoulder with functional loss due to minor pain.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 C.F.R. Part 4 (1998).  The average 
impairment is set forth in the VA's SCHEDULE FOR RATING 
DISABILITIES, codified in C.F.R. Part 4, which includes 
Diagnostic Codes which represent particular disabilities.  
The pertinent Diagnostic Codes and provisions will be 
discussed below as appropriate.

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  Peyton v. Derwinski, 1 Vet.App. 282 
(1991).  In this case, the Board has reviewed the entire 
record; however, the Board finds the most recent evidence to 
include the VA examination report dated in May 1998 to be 
most probative of the current nature and extent of the 
service-connected right shoulder disability.  See Francisco 
v. Brown, 7 Vet.App. 55 (1994). 

Review of the appellants claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Boards decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3d. 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The appellants residuals of a gunshot wound to the right 
shoulder are currently evaluated pursuant to Diagnostic Code 
5303.  During the pendency of this appeal, the applicable 
rating criteria for muscle injuries, 38 C.F.R. § 4.73 et 
seq., was amended effective July 3rd, 1998.  See 62 Fed. Reg. 
30,235 (June 3rd, 1997).  Pursuant to VAOPGCPREC 11-97, where 
a regulation is amended during the pendency of an appeal to 
the Board, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation, and, if it is, the Board must apply the more 
favorable provision.  See Dudnick v. Brown, 9 Vet.App. 397 
(1996)(per curiam); Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  After review of the provisions in effect prior to 
July 3rd, 1998, and the new criteria effective thereafter, 
the Board finds that there is no substantive difference 
between the applicable provisions, that neither of the 
criteria is deemed to be more favorable to the appellant than 
the other, and the Board therefore will apply the new 
criteria.  

Initially, the Board notes that 38 C.F.R. § 4.56 provides 
guidance for the evaluation for muscle disabilities.  
Specifically, paragraph (b) provides that a through-and-
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each of the muscles damaged.  
Paragraph (c) provides that for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Paragraph (d) (2) provides that a moderate disability of 
muscles is characterized by a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement or prolonged 
infection.  In these circumstances, the evidence should 
reflect service department record or other evidence of in-
service treatment for the wound and a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings should include 
entrance and (if present) exit scars, small or linear, 
indicating short track of the missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

Pursuant to Diagnostic Code 5303, a moderate impairment of 
Muscle Group III, involving elevation and abduction of the 
arm to the level of the shoulder, warrants a 20 percent 
disability evaluation.

After review of the evidence of record, and through 
application of the provisions of 38 C.F.R. § 4.7, the Board 
concludes that entitlement to a 20 percent disability 
evaluation for the appellants residuals of a gunshot wound 
to the right shoulder is warranted.  The record clearly 
documents that the appellant sustained a through and through 
gunshot wound to the right deltoid muscle in May 1967.  It 
was noted at that time that the appellant had weakness in 
abduction of the right shoulder as a consequence of the 
injury and subsequent reports dated in January 1994, note the 
presence of chronic right shoulder pain, indicated to have 
been present since 1967.  Furthermore, on VA examination in 
May 1998, the appellant reported complaints of numbness in 
the right shoulder and on physical examination the presence 
of an entrance wound and an exit wound were confirmed.  While 
no significant functional impairment was identified on 
examination, the right shoulder range of motion did reflect a 
slight limitation in all planes.  When viewed in light of the 
appellants reported complaints of right shoulder pain and 
the fact that the appellant sustained a through and through 
injury to the right deltoid muscle, the Board concludes that 
these findings more nearly approximate the criteria for a 
moderate muscle impairment as described above and as such, 
warrant a 20 percent disability evaluation.





	(CONTINUED ON NEXT PAGE)


ORDER

A 20 percent disability evaluation for residuals of a gunshot 
wound to the right shoulder is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
